Order, Supreme Court, Bronx County (Larry S. Schachner, J.), entered October 8, 2010, which, in an action for personal injuries, denied defendant/third-party plaintiffs motion for summary judgment dismissing the complaint and all cross claims as against it, unanimously affirmed, without costs.
Defendant failed to establish its entitlement to judgment as a matter of law (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). In support of the motion, defendant submitted, inter alia, plaintiffs deposition testimony wherein he stated that he cut his finger on the jagged edge of a metal paper towel dispenser in the bathroom of defendant’s building. Although the burden did not shift to plaintiff to raise a triable issue of *581fact (id.), it is noted that contrary to defendant’s contention, plaintiffs affidavit, the supervisor’s report and the hospital record are all consistent with the account plaintiff provided at his deposition (cf. Phillips v Bronx Lebanon Hosp., 268 AD2d 318, 320 [2000]). Concur—Mazzarelli, J.P., Renwick, DeGrasse, Freedman and Richter, JJ.